Citation Nr: 1120795	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  06-13 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for Meniere's syndrome.  


REPRESENTATION

Veteran represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Mac, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1981 to August 1984.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in September 2005, of a Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2007, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

In December 2009, the Board reopened the claim of service connection for Meniere's syndrome after determining that new and material evidence had been presented and remanded the claim for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The claim for a total disability rating for compensation based on individual unemployability and the claim of service connection residuals of traumatic brain injury have been raised by the record, and the claims are referred to an Agency of Original Jurisdiction for appropriate action. 


FINDING OF FACT

Meniere's syndrome was not affirmatively shown to have had onset during service; Meniere's syndrome, first diagnosed after service, is not related to an injury, disease, or event in service; and Meniere's syndrome is not shown to be caused by or made worse by a service-connected disability.




CONCLUSION OF LAW

Meniere's syndrome was not incurred in or aggravated by service; and Meniere's syndrome is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303, 3.310 (2010). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  




The RO provided pre-adjudication and post-adjudication VCAA notice by letters, dated in May 2005, in March 2006, in January 2010, in February 2010, and in November 2010 regarding the Veteran's claim for service connection for Meniere's syndrome.  The Veteran was notified of the evidence needed to substantiate the claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or an event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  The Veteran was also notified of the evidence necessary to substantiate the claim of secondary service connection for Meniere's syndrome, that is, evidence of a relationship between the claimed condition and a service-connected condition.  

The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit private medical records or authorize VA to obtain private medical records on his behalf.  The VCAA notice included the provisions for the effective date of a claim and for the degree of disability assignable. 

As for the content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent of pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).  

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  





The procedural defect was cured as after the RO provided substantial content-complying VCAA notice, the claim of service connection was readjudicated as evidenced by the supplemental statement of the case, dated in January 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service records, VA records, non-VA records, and records from the Social Security Administration.  

In February 2006 and in March 2010, the Veteran was afforded VA examinations.  When VA undertakes to provide a VA examination or to obtain a VA opinion, the examination or opinion must be adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While the examiner on VA examination for ear disease in February 2006 provided a speculative opinion, that same day the Veteran was afforded a VA audiological examination and an opinion on whether the Veteran has Meniere's syndrome was provided along with an adequate rationale.  While the VA examiner in March 2010 did not have access to the claims folder, in July 2010 the same examiner reviewed the claims folder and provided an addendum opinion.  The Board finds that adequate VA examinations and opinions were obtained in this case, which were predicated on a review of the Veteran's service and post-service medical records.  The VA examiners in 2006 and in 2010 considered all of the pertinent evidence of record, and provided an explanation for the opinion stated.  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim has been met.  38 C.F.R. § 3.159(c)(4).



As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active naval service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active naval service.  38 U.S.C.A. § 1131 (peacetime service).  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1131 as implemented in 38 C.F.R. §§ 3.303 and 3.310.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 





For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Secondary service connection may be granted for a disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(a).  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In October 2006, 38 C.F.R. § 3.310(a) was amended to conform with Allen, additionally, other substantive changes were made.  As the claim was filed before the other substantive changes were made, only the changes that conform to Allen apply.

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The record does not show and the Veteran does not assert that he was in combat, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Facts and Analysis

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The DD-214 shows that the Veteran was an infantryman.  





The service treatment records in September 1981 show that the Veteran complained of a left earache and gave a history of a left stapedectomy in April 1981, prior to entering service.  The assessment was otitis in the left ear.  In December 1981, the Veteran complained of a clogged right ear and the assessment was a cold.  On separation examination, the Veteran indicated a history of ear trouble.  

As the service treatment records contain no complaint, finding, history, treatment, or diagnosis of Meniere's syndrome, Meniere's syndrome was not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.  

After service, VA records and records of the Social Security Administration show that in June 1998 the Veteran complained of episodic vertigo since a right stapedectomy in 1996.  

In several statements and in testimony, the Veteran testified that he has had dizziness since a simulated grenade exploded near his ear in service in Germany.  On VA evaluation in December 1993, the Veteran stated that during service in 1984 a grenade simulator exploded about a foot from his right ear, rupturing his right eardrum, but no treatment was rendered.  

The Veteran is competent to describe symptoms of an injury even though the injury itself is not documented in the service treatment records.  And while the Veteran is competent to described symptoms of Meniere's syndrome, in his application for VA disability compensation, in his notice of disagreement, and in his substantive appeal, the Veteran has not stated that he has had Meniere's syndrome since service.  Layno at 470-71 (1994) (The Veteran is competent to describe symptoms of an injury or illness.).  Rather in a statement in March 2010, the Veteran stated that he has had on-going complications of Meniere's since 1996, about twelve years after service. 

As there is no competent evidence since service of Meniere's syndrome, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

In the notice of disagreement in April 2005, the Veteran argued that Meniere's syndrome was secondary to his service-connected right ear hearing loss and tinnitus.  In statements in December 2010, the Veteran and his spouse contended that the Veteran has Meniere's syndrome.  The Veteran's spouse indicated that the Veteran was dizzy all the time.  In February 2011, the Veteran asserted that he had severe dizziness, nausea, vomiting, and loss of balance due to Meniere's syndrome.  

Although the Veteran and his spouse are competent to describe symptoms of Meniere's, Meniere's syndrome is not a condition under case law that has been found to be capable of lay observation, and therefore the determination as to the presence or diagnosis or presence of Meniere's syndrome is medical in nature, that is, not capable of lay observation, and competent medical evidence is required to substantiate the claim.   Savage at 498 (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Also as for service connection based on the initial diagnosis after service under 38 C.F.R. § 3.303(d) and under 38 U.S.C.A. § 1154, lay evidence can serve to support a claim for service connection.  

Also, under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  


Also, a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

Although the Veteran and his spouse are competent to describe symptoms of Meniere's syndrome, Meniere's syndrome is not a simple medical condition that the Veteran or his spouse as a lay person can identify based on mere personal observation, that is, by visual observation or by any other of the senses.
And it has not been established that either the Veteran or his spouse is otherwise qualified through specialized education, training, or experience to state that the Veteran has had Meniere's syndrome in service or since service. 

Where, as here, there is a question of the presence or a diagnosis of Meniere's syndrome not capable of lay observation by case law, and the disability is not a simple medication condition under Jandreau for the reason expressed, to the extent the lay statements are offered as proof of the presence of Meniere's syndrome the lay statements are not competent evidence, and the statements are excluded, that is, not admissible as evidence, that is, Veteran's and his spouse's statements are not to be considered as competent evidence favorable to claim.  

And while the Veteran is competent to report a contemporaneous medical diagnosis and to describe symptoms which support a later diagnosis by a medical professional, there is no pertinent symptomatology before 1996.  And no medical professional has related Meniere's syndrome directly to service.

In September 2001, the Veteran indicated that he had dizziness and problems with balance in service.  He asserted that the doctor who evaluated him indicated that he had a strong chance of developing Meniere's syndrome, however, the doctor had no way of testing the Veteran to determine whether he had Meniere's syndrome in service.  The Veteran's account of what a physician purportedly said is too attenuated and inherently unreliable to constitute medical evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).



The competent evidence consists of VA records and records of the Social Security Administration.  VA records show that in March 1996 the Veteran had a diagnosis of otosclerosis of the right ear and underwent a stapedectomy in the right ear.  In September 1997, a private doctor noted the Veteran experienced dizziness.  VA medical records from 1997 to 2011 are replete with complaints of dizziness and include impressions of vertigo and otitis externa.  In August 1997, the records show a diagnostic impression of internal dizziness and questionable Meniere's disease.  A CT scan in August 1997 shows normal appearing middle and inner ears on the right and specifically normal appearing bony facial canal.  A CT scan in November 1997 also appeared normal.  

VA records in August 2002, in October 2002, in January 2003, and in July 2003 show that the Veteran had questionable Meniere's disease ostensibly due to an explosion in service.  In February 2003, the impression was Meniere disease.  In January 2011, a staff psychiatrist related the Veteran depression and dizziness to Meniere's syndrome.  

On VA examination in February 2006, the VA examiner expressed the opinion that it would be speculative to conclude that the Veteran had Meniere's disease due to service as the Veteran had several ear surgeries, frequent ear infections, and post-military noise exposure.  A different VA examiner concluded that it was less likely than not that the Veteran had Meniere's syndrome based on the medical evidence of record as the description of the balance problems was not consistent with a classic description of Meniere's syndrome as tests for vestibular dysfunction were within normal limits, and the neurologic evaluations had ruled out central ear problems and it was less likely than not that there was an organic basis for the symptoms of dizziness and balance problems.  

On VA examination in March 2010, the Veteran complained of balance problems since a grenade explosion in Germany in service.  The examiner indicated that an electronystagmography in 1997 and in 1998 was within normal limits.  Accompanying caloric and rotational vestibular testing revealed no localizing mild vestibular abnormality.  

The impression was non-localizing vestibular abnormality and the examiner concluded there were no strong clinical or empirical results indicating specifically Meniere's disease.  In an addendum in July 2010, after reviewing the claims folder to include the service treatment records, the VA examiner concluded that the Veteran did no meet the criteria for Meniere's disease and had no service treatment records indicating treatment for Meniere's symptoms.  The VA examiner noted that prior vestibular testing in the 1980s revealed normal vestibular function and concluded that there was little or no evidence to substantiate the Veteran's claim and his vestibular abnormalities were not a result of service-related activities.  The VA examiner explained that the Veteran had episodic vertigo since a stapedectomy in the right ear in 1996, but the neurological evaluation in June 1998 was unremarkable as were electronystagmograms, inner ear testing, in July 1997 and in June 1998.  

Although the Veteran is competent to describe symptoms, whereas here, the determinative question involves a question of causation, that is, evidence of an association or link between symptoms and a claimed disability, competent evidence is still required to substantiate the claim.

To the extent the Veteran's statements and testimony are offered as a lay opinion on causation, that is, an association between symptoms of vertigo and the claimed disability, the cause of any current inner ear problem, including Meniere's syndrome, cannot be determined by the Veteran as a lay person based on an inference, which is based personal observation without having specialized education, training, or experience.

And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the cause of an inner ear problem, including Meniere's syndrome, where there are several potential causes.  Here the Veteran's lay opinion on causation is not competent evidence, and the Veteran's opinion as the cause of inner ear problems, including Meniere's syndrome is not admissible as evidence.


Rather the competent evidence consists of the VA examiner, who concluded that the Veteran's current vestibular, inner ear abnormalities, to include Meniere's syndrome, are not a result of service-related activities.  And there is no competent evidence that Meniere's syndrome or inner ear abnormality is caused by or aggravated by service-connected tinnitus or right ear hearing loss. 

For the above reasons, the Board finds that the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for Meniere's syndrome is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


